                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                  IN THE UNITED STATES DISTRICT COURT              May 25, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS            Nathan Ochsner, Clerk
                           HOUSTON DIVISION

LISA K. BUNNER,                       §
                                      §
                  Plaintiff,          §
                                      §
V.                                    §       CIVIL ACTION NO. H-18-1820
                                      §
DEARBORN NATIONAL LIFE                §
INSURANCE COMPANY, SITUS              §
GROUP, LLC, and EMPLOYEE              §
WELFARE PLAN,                         §
                                      §
                  Defendants.         §




                               FINAL JUDGMENT

     In accordance with the Memorandum Opinion and Order denying

Plaintiff's Motion for Judgment,          this action is DISMISSED WITH

PREJUDICE.

     Each party shall bear its own costs.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 25th day of May, 2021.




                                   SENIOR UNITED STATES DISTRICT JUDGE
